In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-254 CV

____________________


IN THE INTEREST OF L.R.R.




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-101,203




MEMORANDUM OPINION (1)
	On August 14, 2003, we notified the parties that jurisdiction appeared to be lacking,
and the appellant filed a response.  The judgment or appealable order was signed on
January 6, 2003.  The appellant, Lawrence Rideaux, timely filed a request for findings of
fact and conclusions of law, effectively extending the time for filing notice of appeal to
April 7, 2003.  A notice of appeal was mailed on May 27, 2003, more than 90 days from
the date the judgment was signed and after the time in which an extension of time for filing
notice of appeal may be granted.  Tex. R. App. P. 26.3.  The Court finds appellant failed
to timely perfect an appeal.  The Court further finds that it lacks jurisdiction over this
appeal.
	It is therefore ORDERED that this appeal be DISMISSED for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered September 11, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.